Citation Nr: 1518596	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder.

4.  Entitlement to a rating in excess of 10 percent for service-connected perforated eardrum with otitis media.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the April 2010 rating decision, the RO denied entitlement to a higher evaluation for perforated ear drum with otitis media and confirmed the previous denial of service connection for hearing loss.  In the February 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for adjustment disorder and confirmed the denial of entitlement to service connection for residuals of head trauma.

The Board notes that the Veteran filed a claim for entitlement to service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder.

The Board notes that the Veteran was scheduled for a Travel Board hearing in May 2014.  However, he failed to report for the hearing.  The Veteran's representative stated that his office was unable to contact the Veteran, but were informed he was receiving hospice care.  Notice to the Veteran of the hearing date was not returned as undeliverable.  Thus, there is no indication he did not receive notice of the hearing.  The Veteran has not provided VA with a new address of record.  Therefore, the Board will consider the Veteran's hearing request to be withdrawn and proceed to adjudicate the appeal.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of head trauma, entitlement to service connection for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder and entitlement to a rating in excess of 10 percent for service-connected perforated eardrum with otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2000 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not file a timely substantive appeal of the rating decision.

2.  Evidence submitted subsequent to the February 2000 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2000 rating decision is final as to the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In regard to the Veteran's claim to reopen his claim for entitlement to service connection for bilateral hearing loss, the claim has been granted, as discussed below.  Therefore, the Board finds that any error related to VA's duties to notify and assist on that matter is also moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2008); Mlechick v. Mansfield, 503 F.3d 1340 (2007). 

II.  New and Material Evidence

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss in a February 2000 rating decision.  The Veteran's original claims file was lost and his file has been reconstructed.  In the February 2000 rating decision, the RO noted that a claim for service connection for hearing loss was previously denied.  In the February 2000 rating decision, the RO denied the Veteran's claim to reopen because there was no nexus between the Veteran's hearing loss and service.  The Veteran did not submit a timely notice of disagreement.  Therefore, the rating decision is final. 

Evidence received since the February 2000 rating decision includes a February 2010 VA audiological examination report.  The VA examiner noted the Veteran's reported history of military acoustic trauma and noise exposure, when a powder keg exploded aboard a ship causing ruptured ear drums.  The VA examiner opined that hearing loss is "as least as not related to military acoustic trauma."  The VA examiner noted that the Veteran is service-connected for ear disease and history is a matter of VA RO records.  As the February 2010 VA examiner's opinion indicates there is a nexus between the Veteran's hearing loss and service, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened.


REMAND

As noted above, the Veteran's original claims folder was lost.  A November 1994 memorandum indicates the folder was rebuilt.  An October 1994 Request for Missing Folder memorandum reflects that "A thorough search was made and we were unable to locate the folder."  In a February 2000 response to a request for the Veteran's service medical/dental records, the National Personnel Records Center (NPRC) stated that a prior response in January 1995 contained service medical records.  The response indicates the records were sent after the Veteran's claims file was reconstructed.  However, the Veteran's service treatment records are not in the claims file.  Therefore, a search should be made for another claims file and the Veteran's service treatment records.

In regard to the claims currently before the Board, the RO failed to inform the Veteran of the kind of substitute or alternative evidence he could submit in order to support his claims as his service treatment records are unavailable.  As the Veteran was not fully informed of the kind of substitute evidence he can submit after he submitted the claims currently before the Board, he must be provided with adequate notice.  

In regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the February 2010 VA examiner's opinion appears to have been based on the history provided by the Veteran regarding a powder keg explosion in March 1974, which has not been verified.  In another VA examination of record, also from February 2010, a VA examiner opined that the Veteran's hearing loss was less likely than not to have begun during, or a result of, the patient's time in the service.  The VA examiner stated that the Veteran had bilateral "ear surgery" in 1972, prior to service.  It is not clear where the VA examiner obtained the information about ear surgery prior to service.  As neither VA opinion provides an adequate rationale, the Board finds that a new VA opinion is necessary to address whether the Veteran's hearing loss is related to service or his service-connected disability.

The Veteran has asserted that he is entitled to service connection for an acquired psychiatric disability and that he experienced a powder keg explosion while in service.  The Veteran's service personnel files have not been associated with the claims file and do not appear to have been requested.  As the records are potentially relevant to his claims, particularly as his service treatment records are missing, an attempt should be made to obtain his complete service personnel records.  

The Veteran has asserted that he was injured in a powder keg explosion in service.  In an April 1999 claim for entitlement to service connection for hearing loss, the Veteran stated that the powder keg blast happened in March 1974.  He stated that he was transported to the Naval Hospital at Roosevelt Roads, Puerto Rico.  At the February 2010 VA examination, the Veteran reported that he was flown to Philadelphia for ear surgery following the powder keg explosion.  Although general information was added to the claims file regarding the USS Carolina, it does not appear the RO attempted to verify the Veteran's service on the USS Carolina or the powder keg explosion specifically.  Thus, an attempt should be made to verify the Veteran's claim that he was injured in a powder keg explosion on the USS Carolina.  The RO should also attempt to obtain any records from the Naval Hospital at Roosevelt Roads, Puerto Rico and the hospital in Philadelphia, Pennsylvania.

In regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that a VA examination is necessary.  An April 2010 VA treatment record, dated within one year of the Veteran's service connection claim, reflects that he has been diagnosed with an adjustment disorder.  As the Veteran has been diagnosed with an acquired psychiatric disability and he asserts that it was caused by service, the Board finds that a VA examination is necessary to determine whether he has an acquired psychiatric disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the Veteran's claim for a higher rating for service-connected perforated ear drum with otitis media, the Veteran's most recent examination was in February 2010, more than five years ago.  As the claim is being remanded and the Veteran's service-connected disability may have worsened in the past five years, the Veteran should be provided with a new VA examination.

A March 2010 VA treatment record indicates that the Veteran was applying for Social Security Administration (SSA) disability benefits.  As the records may be relevant to the Veteran's claims, an attempt should be made to obtain the records.  

The Veteran has received treatment at VA.  The most recent VA treatment records in the claims file are from January 2011.  As his most recent records may be relevant to his claims, including his increased rating claims, the Veteran's VA treatment records from January 2011 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective notice letter notifying him that he can submit alternative sources in place of his missing service treatment records.  

2.  Search for another claims file under the Veteran's name.  If no claims file is found, this should be noted in the claims file.

3.  Obtain the Veteran's complete service personnel records and associate them with the claims file.  All attempts to obtain the service personnel records should be documented in the claims file.

4.  Attempt to obtain any medical records from the Naval Hospital, Roosevelt Roads, Puerto Rico from March 1974 and the hospital in Philadelphia referenced by the Veteran.  See April 1999 Veteran statement and February 2010 VA audiological examination.  All attempts to obtain the records should be documented in the claims file.

5.  Attempt to verify the Veteran's claim that he was he was injured in a powder keg explosion while serving on the USS Carolina in March 1974.  All attempts made to verify his reported history should be documented in the claims file.

6.  Contact the SSA and request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.  If no records are available, the claims file must indicate that fact.

7.  Obtain the Veteran's VA treatment records from January 2011 to present.  If no treatment records are available, the claims file must indicate this fact.

8.  After completion of the above, schedule the Veteran for a VA examination to address:

a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss is related to service and/or his service-connected perforated ear drum with otitis media.

b)  If there is clear and unmistakable evidence (undebatable) that hearing loss preexisted the Veteran's service, is there clear and unmistakable evidence that the hearing loss was not aggravated by service beyond its natural progression.  

Forward the claims file to the examiner.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

9.  After completion of steps 1 through 7, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected perforated eardrum with otitis media.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

10.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


